Exhibit 10.1

EXECUTION COPY

Alliance One International, Inc.

$150,000,000 8 1/2% Senior Notes due 2012

PURCHASE AGREEMENT

March 2, 2007

Wachovia Capital Markets, LLC

Deutsche Bank Securities Inc.

ING Bank N.V., London Branch

c/o Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

Ladies and Gentlemen:

1. Notes. Alliance One International, Inc., a Virginia corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule I (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule I of $150,000,000 8 1/2% Senior
Notes due 2012 (the “Notes”). Wachovia Capital Markets, LLC, Deutsche Bank
Securities Inc. and ING Bank N.V., London Branch have agreed to act as the
several Initial Purchasers in connection with the offering and sale of the
Notes. This Agreement supersedes in its entirety that certain engagement letter
dated February 28, 2007 by and among the Company and the Initial Purchasers.

The Notes will be issued pursuant to an indenture, to be dated as of March 7,
2007 (the “Indenture”), between the Company, as issuer, Law Debenture Trust
Company of New York, as trustee (in such capacity, the “Trustee”), and Deutsche
Bank Trust Company Americas, as paying agent and registrar. Notes issued in
book-entry form will be issued in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a DTC Agreement, to be
dated as of the Closing Date (as defined in Section 3) (the “DTC Agreement”),
among the Company, the Trustee and the Depositary. The sale of the Notes to the
Initial Purchasers will be made without registration of the Notes under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
certain exemptions from the registration requirements of the Securities Act.
This Agreement, the registration rights agreement, to be dated as of the Closing
Date, between the Initial Purchasers and the Company (the “Registration Rights
Agreement”), the Notes and the Indenture are hereinafter collectively referred
to as the



--------------------------------------------------------------------------------

“Offering Documents” and the transactions contemplated herein and therein in
connection with the issuance of the Notes on the Closing Date are hereinafter
referred to as the “Offering.”

In connection with the sale of the Notes, the Company has prepared and delivered
to the Initial Purchasers copies of a preliminary offering memorandum dated
February 28, 2007 (the “Preliminary Offering Memorandum”) and has prepared and
will deliver to the Initial Purchasers, on the date hereof or the next
succeeding business day, copies of a final offering memorandum dated March 2,
2007 (the “Final Offering Memorandum”), each for use by the Initial Purchasers
in connection with solicitation of purchases of, or offering of, the Notes.
“Offering Memorandum” means, with respect to any date or time referred to in
this Purchase Agreement (hereinafter referred to as the “Agreement”), the most
recent offering memorandum (whether the Preliminary Offering Memorandum or the
Final Offering Memorandum, or any amendment or supplement to either such
document), including exhibits thereto and any documents incorporated therein by
reference, which has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Notes. The Company hereby confirms that it has authorized the use of the
Final Offering Memorandum, and any amendment or supplement thereto, in
connection with the offer and sale of the Notes by the Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference in the Offering Memorandum; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) on or prior to the
Closing Date which is incorporated by reference in the Offering Memorandum

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Initial Purchasers as set forth in this
Section 3.

(a) As of the Applicable Time (as defined below), neither (x) the Offering
Memorandum as of the Applicable Time as supplemented by the final pricing term
sheet, in the form attached hereto as Schedule II (the “Pricing Supplement”),
that has been prepared and delivered by the Company to the Initial Purchasers in
connection with its solicitation of offers to purchase the Notes, all considered
together (collectively, the “General Disclosure Package”), nor (y) any
individual Supplemental Offering Materials (as defined below), when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. “Applicable Time” means 9:00 am (Eastern time) on March 2,
2007 or such other time as agreed by the Company and the Initial Purchasers.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a

 

2



--------------------------------------------------------------------------------

solicitation of an offer to buy the Notes other than the Offering Memorandum or
amendments or supplements thereto (including the Pricing Supplement), including,
without limitation, any road show relating to the Notes that constitutes such a
written communication; provided that “Supplemental Offering Materials” shall be
limited to only those materials listed on Schedule III attached hereto.

As of its issue date and as of the Closing Time, the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

The representation and warranties in this subsection shall not apply to
statements in or omissions from the General Disclosure Package or the Final
Offering Memorandum made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers expressly for use
therein.

(b) The Offering Memorandum as delivered from time to time shall incorporate by
reference the most recent Annual Report of the Company on Form 10-K filed with
the Commission and each Quarterly Report of the Company on Form 10-Q and each
Current Report of the Company on Form 8-K filed with the Securities and Exchange
Commission (the “Commission”) since the end of the fiscal year to which such
Annual Report relates. The documents incorporated or deemed to be incorporated
by reference in the Offering Memorandum at the time they were or hereafter are
filed with the Commission complied and will comply in all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), and, when read together
with the other information in the Offering Memorandum, at the time the Offering
Memorandum was issued and at Closing Time, did not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(c) Each of the Company and its direct and indirect subsidiaries has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction in which it is chartered or organized, is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification wherein it owns
or leases material properties or conducts material business, except in such
jurisdictions in which the failure to be in such good standing or to so qualify,
in the aggregate, would not have a Material Adverse Effect. “Material Adverse
Effect” shall mean a material adverse effect on (i) the business, operations,
properties, assets, liabilities, net worth, condition (financial or otherwise)
or prospects of the Company and each of its subsidiaries, taken as a whole, or
(ii) the ability of the Company to perform any of its obligations under the
Offering Documents.

(d) Each of the Company and its direct and indirect subsidiaries has full power
(corporate and other) to own or lease its respective properties and conduct its
respective businesses as described in the General Disclosure Package and the
Final Offering Memorandum except, in the case of the Company’s direct and
indirect

 

3



--------------------------------------------------------------------------------

subsidiaries, where the failure to have such power would not have a Material
Adverse Effect, and the Company has full power (corporate and other) to enter
into the Offering Documents and to carry out all the terms and provisions hereof
and thereof to be carried out by it.

(e) The Company has an authorized, issued and outstanding capitalization as set
forth in the General Disclosure Package and the Final Offering Memorandum. All
of the issued shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid and nonassessable.

(f) Except as would not have a Material Adverse Effect, the issued shares of
capital stock of each of the Company’s direct and indirect subsidiaries (i) has
been duly authorized and validly issued, is fully paid and nonassessable and
(ii) except as otherwise set forth in the General Disclosure Package and the
Final Offering Memorandum and pledges in connection with the Company’s senior
secured credit facility, is owned of record and beneficially by the Company,
either directly or through wholly owned subsidiaries, free and clear of any
pledge, lien, encumbrance, security interest, restriction on voting or transfer,
preemptive rights or other defect in title or any claim of any third party.

(g) No direct or indirect subsidiary of the Company is prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company, or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as provided by applicable laws or regulations,
pursuant to the senior secured credit facility and as described in the General
Disclosure Package and the Final Offering Memorandum.

(h) Except as described in the General Disclosure Package and the Final Offering
Memorandum, there are no outstanding (i) securities or obligations of the
Company convertible into or exchangeable for any capital stock of the Company,
(ii) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (iii) obligations of the Company to issue such shares, any such
convertible or exchangeable securities or obligations, or any such warrants,
rights or options.

(i) Each of Deloitte & Touche LLP and Ernst & Young LLP, who has audited certain
financial statements of the Company and delivered its respective report with
respect to the audited consolidated financial statements and schedules in, or
incorporated by reference into, the General Disclosure Package and the Final
Offering Memorandum, is and was, at the time of delivery of such report, to the
Company’s knowledge, an independent registered public accounting firm within the
meaning of the Securities Act and the applicable rules and regulations
thereunder (the “1933 Act Regulations”) and the applicable rules and regulations
of the Public Company Accounting Oversight Board (United States).

 

4



--------------------------------------------------------------------------------

(j) The consolidated financial statements (including the notes thereto) and
schedules of the Company and its consolidated subsidiaries included in, or
incorporated by reference into, the General Disclosure Package and the Final
Offering Memorandum fairly present the financial position of the Company and its
consolidated subsidiaries and the results of operations as of the dates and for
the periods specified therein; since the date of the latest of such financial
statements, there has been no change nor any development or event involving a
prospective change which has had or could reasonably be expected to have a
Material Adverse Effect; such financial statements and schedules have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise
expressly noted in the notes thereto or elsewhere therein); the summary or
selected financial information included in, or incorporated by reference into,
the General Disclosure Package and the Final Offering Memorandum has been fairly
extracted from the financial statements of the Company and fairly presents, on
the basis stated therein, the information included therein.

(k) Subsequent to the respective dates as of which information is given in the
General Disclosure Package and the Final Offering Memorandum, (i) none of the
Company and its direct and indirect subsidiaries have incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business; (ii) the Company has neither
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock; and
(iii) there has not been any adverse material change in the capital stock,
short-term debt or long-term debt of the Company and its direct and indirect
subsidiaries, except in each case as described in or contemplated by the General
Disclosure Package and the Final Offering Memorandum.

(l) The Company and its direct and indirect subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

(m) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material

 

5



--------------------------------------------------------------------------------

respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 related
to loans and Sections 302 and 906 related to certifications, except for filings
which were not timely filed pursuant to Section 16(a) of the Exchange Act but
have been subsequently corrected in compliance with the Section 16(a) of the
Exchange Act.

(n) Each of the Offering Documents (other than the Notes) has been duly
authorized by all necessary corporate action of the Company, and the Offering
Documents (other than the Notes), when duly executed and delivered by the
Company and, as the case may be, by the Trustee, will constitute legal, valid
and binding obligations of the Company enforceable against the Company in
accordance with its terms, subject, as to the enforcement of remedies, to
general equity principles and to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect, and except as rights to indemnity and contribution may
be limited by federal or state securities laws.

(o) The Notes have been duly authorized by all necessary corporate action for
issuance and sale pursuant to this Agreement and, when executed, authenticated,
issued and delivered in the manner provided for in the Indenture and sold and
paid for as provided in this Agreement, the Notes will constitute legal, valid
and binding obligations of the Company entitled to the benefits of the Indenture
and enforceable against the Company in accordance with their terms and the terms
of the Indenture, subject, as to the enforcement of remedies, to general equity
principles and to applicable bankruptcy, reorganization, insolvency, moratorium
or other laws affecting creditors rights generally from time to time in effect.
The exchange notes to be issued pursuant to the Indenture and the Registration
Rights Agreement have been duly authorized by the Company, and when the exchange
notes have been duly executed and delivered by the Company and duly
authenticated by the Trustee, all in accordance with the terms of the Indenture,
the exchange notes will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture and enforceable against the
Company in accordance with their terms and the terms of the Indenture, subject,
as to the enforcement of remedies, to general equity principles and to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors rights generally from time to time in effect.

(p) The issuance, offering and sale of the Notes to the Initial Purchasers by
the Company pursuant to this Agreement and the compliance by the Company with
the other provisions of the Offering Documents herein and therein set forth do
not (i) require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company or its subsidiaries, or
(ii) conflict with, result in a breach or violation of, or constitute a default
under, any indenture, mortgage, deed of trust, lease or other agreement or
instrument to which the Company or any of its direct or indirect significant
subsidiaries, as such term is defined in Rule 1-02 of Regulation S-X under the
Securities Act (“Subsidiaries”), is a party or by which the Company or any of
such Subsidiaries or any of their respective properties is bound, or with the
charter or by-laws of the Company or any of such Subsidiaries, or any statute,
rule or regulation or any judgment, order or

 

6



--------------------------------------------------------------------------------

decree of any governmental authority or court or any arbitrator applicable to
the Company or any such Subsidiaries in each case except as described in the
General Disclosure Package and the Final Offering Memorandum.

(q) No legal or governmental proceedings or investigations are pending to which
the Company or any of its direct and indirect subsidiaries is a party or to
which the property of the Company or any of such subsidiaries is subject that
are not described in the General Disclosure Package or the Final Offering
Memorandum, and no such proceedings or investigations have been threatened
against the Company and any of such subsidiaries or with respect to any of their
respective properties, except in each case, for such proceedings or
investigations that, if the subject of an unfavorable decision, ruling or
finding, would not, singly or in the aggregate, result in a Material Adverse
Effect.

(r) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or other person acting on behalf
of the Company or any of its direct and indirect subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA and the Company and, to the knowledge of the Company, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

(s) The operations of the Company and its direct and indirect subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”), except for
such noncompliance as would not have a Material Adverse Effect, and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any such subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

(t) Neither the Company nor, to the knowledge of the Company, any director or
executive officer is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

7



--------------------------------------------------------------------------------

(u) The Company is not now, or after giving effect to the issuance of the Notes
and the execution, delivery and performance of the other Offering Documents and
the consummation of the transactions contemplated thereby, will not be
(i) insolvent, (ii) left with unreasonably small capital with which to engage in
its anticipated businesses or (iii) incurring debts or other obligations beyond
its ability to pay such debts or obligations as they become due.

(v) The Company has not distributed and, prior to the later of (i) the Closing
Date and (ii) the completion of the distribution of the Notes, will not
distribute any offering material in connection with the offering and sale of the
Notes other than the General Disclosure Package and the Final Offering
Memorandum or any amendment thereto or any amendment or supplement thereto.

(w) Subsequent to the date as of which information is given in the General
Disclosure Package and the Final Offering Memorandum, neither the Company nor
any of its direct or indirect subsidiaries has sustained any material loss or
interference with their respective businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any labor dispute or any legal or governmental proceeding and there has not
been any Material Adverse Effect, or any development involving a prospective
Material Adverse Effect, except in each case as described in or contemplated by
the General Disclosure Package and the Final Offering Memorandum.

(x) Each of the Company and its direct and indirect subsidiaries has good and
marketable title in fee simple to all items of real property and marketable
title to all personal property owned by each of them, in each case, except as
set forth in the General Disclosure Package and the Final Offering Memorandum,
free and clear of any pledge, lien, encumbrance, security interest or other
defect or claim of any third party, except such as do not materially and
adversely affect the value of such property and do not interfere with the use
made or proposed to be made of such property by the Company or such
subsidiaries, and any real property and buildings held by the Company or such
subsidiaries are held under valid, subsisting and enforceable leases, with such
exceptions as are not material and do not interfere with the use made or
proposed to be made of such property and buildings by the Company or such
subsidiaries.

(y) ERISA:

(i) Definitions:

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated and the rulings issued thereunder.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated and rulings issued thereunder.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate,” means each trade or business (whether or not incorporated)
that together with the Company, would be treated as a single employer under
Title IV or Section 302 of ERISA or Section 412 of the Code.

“ERISA Event” means (i) the occurrence of a “reportable event” described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice), or (ii) the provision or filing of a notice of
intent to terminate a Plan (other than in a standard termination within the
meaning of Section 4041 of ERISA) or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, or (iii) the institution of
proceedings to terminate a Plan by the PBGC, or (iv) the existence of any
“accumulated funding deficiency” or “liquidity shortfall” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, or the
filing of an application pursuant to Section 412(e) of the Code or Section 304
of ERISA for any extension of an amortization period, or (v) the receipt of
notice by the Company or any ERISA Affiliate that any Multiemployer Plan may be
terminated, partitioned or reorganized or that any Multiple Employer Plan may be
terminated, or (vi) the occurrence of any transaction which might reasonably be
expected to constitute grounds for the imposition of liability under
Section 4069 of ERISA.

“ERISA Plan” means any employee benefit plan (as defined in ERISA) maintained or
contributed to by the Company or any of its ERISA Affiliates.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” means an employee benefit plan described in
Section 4063 of ERISA.

“Plan” means an ERISA Plan, other than a Multiemployer Plan, with respect to
which the Company or any of its ERISA Affiliates could be subject to any
liability under Title IV or Section 302 of ERISA or Section 412 of the Code.

“Underfunding” means, with respect to any Plan, the excess, if any, of the
“projected benefit obligations” (within the meaning of Statement of Financial
Accounting Standards 87) under such Plan (determined using the actuarial
assumptions used for purposes of calculating funding requirements in the most
recent actuarial report for such plan) over the fair market value of the assets
held under the Plan.

(ii) Except as disclosed or incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, no ERISA Event has occurred, is
planned or is reasonably expected to occur and no condition or event currently
exists or currently is expected to occur that could result in any such ERISA
Event and no Underfunding exists with respect to any Plan.

(iii) Neither the Company nor any of its ERISA Affiliates has incurred
unsatisfied liabilities in connection with withdrawals from Multiemployer Plans
and Multiple Employer Plans. Neither the Company nor any of its ERISA Affiliates
contributes to or has any obligation to contribute to any Multiemployer Plans
and

 

9



--------------------------------------------------------------------------------

Multiple Employer Plans. Neither the Company nor any of its ERISA Affiliates has
incurred, and no condition or set of circumstances currently exists under which
the Company or any of its ERISA Affiliates can reasonably be expected to incur,
any liability to, under or with respect to any ERISA Plan, except for
liabilities for benefit claims and funding obligations payable in the ordinary
course and except where any non-compliance or any liabilities would not have a
Material Adverse Effect.

(iv) The Company and its direct and indirect subsidiaries have complied with the
requirements of ERISA and the Code applicable to Plans and each Plan maintained
by any such entity which is intended to be tax-qualified is so qualified, except
where such non-compliance would not have a Material Adverse Effect.

(v) No labor dispute with the employees of the Company and any of its direct and
indirect subsidiaries exists or is threatened or imminent which could result in
a Material Adverse Effect.

(z) The Company and its direct and indirect subsidiaries own or otherwise
possess the right to use all patents, trademarks, service marks, trade names and
copyrights, all applications and registrations for each of the foregoing, and
all other proprietary rights and confidential information used in the conduct of
their respective businesses as currently conducted; and neither the Company nor
any of its direct or indirect subsidiaries of either has received any notice, or
is otherwise aware, of any infringement of or conflict with the rights of any
third party with respect to any of the foregoing which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(aa) Each of the Company and its direct and indirect subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts and with such deductibles as are prudent and customary in
the businesses in which they are engaged; neither the Company nor any such
subsidiary has been refused any insurance coverage sought or applied for, except
where the failure to have such insurance would not have a Material Adverse
Effect; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(bb) Each of the Company and its direct and indirect subsidiaries possesses all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its respective
businesses, except where the failure to have such would not result in a Material
Adverse Effect, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

(cc) Environmental Matters:

(i) Each of the Company and its direct and indirect subsidiaries is and have
been in compliance with all applicable laws, statutes, ordinances, rules,
regulations, orders, judgments, decisions, decrees, standards, and requirements
(“Legal Requirements”) relating to human health and safety, pollution,
management, disposal or release of any chemical substance, product or waste, and
protection, cleanup, remediation or corrective action relating to the
environment or natural resources (“Environmental Law”);

 

10



--------------------------------------------------------------------------------

(ii) Each of the Company and its direct and indirect subsidiaries of either has
obtained and is in compliance with the conditions of all permits,
authorizations, licenses, approvals, and variances necessary under any
Environmental Law for the continued conduct in the manner now conducted of the
business of the Company and each of such subsidiaries (“Environmental Permits”);

(iii) There are no past or present conditions or circumstances, including but
not limited to pending changes in any Environmental Law or Environmental Permit,
that are likely to interfere with the conduct of the business of any of the
Company and its direct and indirect subsidiaries in the manner now conducted or
which would interfere with compliance with any Environmental Law or
Environmental Permit; and

(iv) There are no past or present conditions or circumstances at, or arising out
of, the business, assets and properties of the Company and its direct and
indirect subsidiaries or any formerly leased, operated or owned businesses,
assets or properties of the Company and such subsidiaries, including but not
limited to on-site or off-site disposal or release of any chemical substance,
product or waste, which may give rise to (A) liabilities or obligations for any
cleanup, remediation or corrective action under any Environmental Law,
(B) claims arising under any Environmental Law for personal injury, property
damage, or damage to natural resources, (C) liabilities or obligations incurred
to the Company or its direct and indirect subsidiaries to comply with any
Environmental Law, or (D) fines or penalties arising under any Environmental
Law;

except for any noncompliance or conditions or circumstances that, singly or in
the aggregate, would not result in a Material Adverse Effect.

(dd) No default exists, and no event has occurred which, with notice or lapse of
time or both, would constitute a default in the due performance and observation
of any term, covenant or condition of any indenture, mortgage, deed of trust,
lease or other agreement or instrument to which the Company and its direct and
indirect subsidiaries is a party or by which the Company and such subsidiaries
or any of their respective properties is bound which would have a Material
Adverse Effect.

(ee) Each of the Company and its direct and indirect subsidiaries has filed all
foreign, federal, state and local tax returns that are required to be filed or
have requested extensions thereof and have paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith and for which
the Company retains adequate reserves.

 

11



--------------------------------------------------------------------------------

(ff) The Company is not and after giving effect to the Offering and sale of the
Notes and the application of the proceeds thereof as described in the General
Disclosure Package and Final Offering Memorandum will not be, an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(gg) Neither the Company nor any of its Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)), or any person acting on
its or their behalf has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Notes under the Securities Act.

(hh) Neither the Company nor any of its Affiliates, or any person acting on its
or their behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Notes in the United States.

(ii) Neither the Company nor any of its Affiliates, or any person acting on its
or their behalf (other than the Initial Purchasers and their agents, as to which
the Company makes no representation or warranty) has engaged in any directed
selling efforts with respect to the Notes, and each of them has complied with
the offering restrictions requirement of Regulation S. Terms used in this
paragraph have the meanings given to them by Regulation S.

(jj) Neither the Company nor any of its Affiliates has taken, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes; nor has the Company or any Affiliate of the Company paid
or agreed to pay to any person any compensation for soliciting another to
purchase any securities of the Company (except as contemplated by this
Agreement).

(kk) The Notes satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.

(ll) Assuming the accuracy of the representations and warranties of the Initial
Purchasers in Section 4 hereof and compliance by the Initial Purchasers with the
procedures set forth in Section 4 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers in the
manner contemplated by this Agreement, the General Disclosure Package and the
Final Offering Memorandum to register any of the Notes under the Securities Act
or to qualify the Indenture under the Trust Indenture Act.

(mm) Each of the Company and its subsidiaries is in compliance with all laws,
ordinances, regulations and orders applicable to the Company and its
subsidiaries and its businesses, except for such noncompliance as would not have
a Material Adverse Effect, and neither of the Company, nor any such subsidiary
has received any notice to the

 

12



--------------------------------------------------------------------------------

contrary; and each of the Company and its subsidiaries possesses and is in
compliance with the terms of all certificates, authorizations, permits,
licenses, approvals, orders and franchises (collectively, “Licenses”) necessary
to conduct its businesses as currently operated in the manner described in the
General Disclosure Package and the Final Offering Memorandum and all such
Licenses are in full force and effect, except where the failure to be in
compliance with such laws, ordinances, regulations and orders or to so comply or
possess such Licenses would not have a Material Adverse Effect. No proceeding
has been instituted or, to the Company’s knowledge, is threatened or
contemplated to terminate, withdraw or cancel or to modify or restrict the scope
of such Licenses in any way that would result in a Material Adverse Effect.

(nn) The Offering (including, without limitation, the use of proceeds from the
sale of the Notes) will not violate or result in a violation of Section 7 of the
Exchange Act or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

(oo) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the Notes.

(pp) Except as described in the General Disclosure Package and Final Offering
Memorandum, no proceedings for the merger, consolidation, liquidation or
dissolution of the Company or the sale of all or a material part of the assets
of the Company or any material acquisition by the Company are pending.

Each certificate signed by any officer of the Company and delivered to the
Initial Purchasers or their counsel shall be deemed to be a representation and
warranty by the Company to the Initial Purchasers as to the matters covered
thereby.

3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell $150,000,000 aggregate principal amount of Notes and the Initial
Purchasers, severally and not jointly, agree to purchase from the Company Notes
at a purchase price equal to 97.757% of the principal amount of the Notes.
Certificates in definitive form as instructed by the Initial Purchasers for the
Notes that the Initial Purchasers have agreed to purchase hereunder, and in such
denomination or denominations and registered in such name or names as the
Initial Purchasers request upon notice to the Company at least 48 hours prior to
the Closing Date, shall be delivered by or on behalf of the Company to the
Initial Purchasers for the account of each Initial Purchaser, against payment by
or on behalf of such Initial Purchaser of the purchase price therefor by wire
transfer in same-day funds (the “Wired Funds”) to the account of the Company.
Such delivery of and payment for the Notes shall be made at the offices of
Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York at 10:00 A.M.,
New York time, on March 7, 2007, or at such other place, time or date as the
Initial Purchasers and the Company may agree upon or as the Initial Purchasers
may determine pursuant to Section 11 hereof, such time and date of delivery
against payment being herein referred to as the “Closing Date”. The Company will
make such certificates for each of the Notes available for checking and
packaging by the Initial Purchasers at the offices in New York, New York of
Shearman & Sterling LLP (“Counsel for the Initial Purchasers”) at least 24 hours
prior to the Closing Date.

 

13



--------------------------------------------------------------------------------

4. Offering of the Notes and the Initial Purchasers’ Representations and
Warranties. The Initial Purchasers each represents and warrants to and agrees
with the Company that:

(a) It has not offered or sold, and it will not offer or sell, any Notes except
(i) to those it reasonably believes to be qualified institutional buyers (as
defined in Rule 144A under the Securities Act) (“QIBs”) in transactions meeting
the requirements of Rule 144A, (ii) to other institutional “accredited
investors” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act) who provide to it and to the Company a letter in substantially the form of
Exhibit A hereto or (iii) in accordance with the restrictions set forth in
Exhibit B hereto. In connection with each sale pursuant to clause (i) above, the
Initial Purchasers have taken or will take reasonable steps to ensure that the
purchaser of such Notes is aware that such sale is being made in reliance upon
Rule 144A.

(b) It is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act).

(c) Neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes by means of any form of general solicitation or general
advertising (within the meaning of Regulation D).

5. Covenants of the Company. The Company covenants and agrees with the Initial
Purchasers that:

(a) The Company will furnish to the Initial Purchasers as soon as reasonably
possible, without charge, during the period referred to in paragraph (c) below,
as many copies of the Offering Memorandum and any amendments and supplements
thereto as they may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering of the
Notes and will reimburse the Initial Purchasers for payment of the required
PORTAL (as defined below) filing fee.

(b) The Company will not amend or supplement the Offering Memorandum prior to
the completion of the distribution of the Notes by the Initial Purchasers,
without the prior consent of the Initial Purchasers. The Company will prepare
the Pricing Supplement, in form and substance satisfactory to the Initial
Purchasers, and shall furnish prior to the Applicable Time to the Initial
Purchasers, without charge, as many copies of the Pricing Supplement as the
Initial Purchasers may reasonably request. The Company represents and agrees
that, unless it obtains the prior consent of the Initial Purchasers, it has not
made and will not make any offer relating to the Notes by means of any
Supplemental Offering Materials.

(c) If at any time prior to the completion of the sale of the Notes by the
Initial Purchasers, any event occurs as a result of which the Offering
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in light of the

 

14



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading, or if it should be
necessary to amend or supplement the Offering Memorandum to comply with
applicable law, the Company will promptly (i) notify the Initial Purchasers of
the same; (ii) subject to the requirements of paragraph (b) of this Section 5,
will prepare and provide to the Initial Purchasers pursuant to paragraph (a) of
this Section 5, an amendment or supplement that will correct such statement or
omission or effect such compliance; and (iii) will supply any supplemented or
amended Offering Memorandum to the Initial Purchasers and Counsel for the
Initial Purchasers without charge in such quantities as may be reasonably
requested.

(d) The Company will cooperate with the Initial Purchasers and their counsel in
connection with (i) the qualification of the Notes for sale by the Initial
Purchasers under the laws of such jurisdictions as the Initial Purchasers may
designate and (ii) the maintenance of such qualifications for so long as
required for the sale of the Notes by the Initial Purchasers; provided, however,
that the Company will not be required to qualify to do business in any
jurisdiction in which it is not then so qualified, to file any general consent
to service of process or to take any other action which would subject it to
general service of process or to taxation in any such jurisdiction where it is
not then so subject. The Company will promptly advise the Initial Purchasers of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

(e) At any time until Wachovia Capital Markets, LLC has completed the
distribution, the Company, whenever it or any of its subsidiaries publishes or
makes available to the public (by filing with any regulatory authority or
securities exchange or by publishing a press release or otherwise) any
information that would reasonably be expected to be material in the context of
the issue of the Notes under this Agreement, shall promptly notify the Initial
Purchasers as to the nature of such information or event; provided that Wachovia
Capital Markets, LLC will notify the Company in writing if the distribution is
not completed by the Closing Date and if such notice is given, will notify the
Company in writing when such distribution is complete. For the period specified
in the immediately preceding sentence, the Company will (i) notify the Initial
Purchasers of (A) any decrease in the rating of the Notes or any other debt
securities of the Company by any nationally recognized statistical rating
organization (as defined in Rule 436(g)(2) under the Securities Act) or (B) any
notice given of any intended or potential decrease in any such rating or of a
possible change in any such rating that does not indicate the direction of the
possible change, as soon as the Company becomes aware of any such decrease or
notice, and (ii) deliver to the Initial Purchasers, as soon as available and
without request, copies of its yearly and quarterly filings under the Exchange
Act.

(f) The Company will not, and will not permit any of its Affiliates to, resell
any of the Notes that have been acquired by any of them, other than pursuant to
an effective registration statement under the Securities Act or in accordance
with Rule 144 under the Securities Act.

(g) Except as contemplated in the Registration Rights Agreement, none of the
Company or any of its Affiliates, nor any person acting on its or their behalf
(other than

 

15



--------------------------------------------------------------------------------

the Initial Purchasers or any of their Affiliates, as to whom the Company
expresses no opinion) will, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Notes under the Securities Act.

(h) None of the Company or any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or any of their Affiliates,
as to whom the Company expresses no opinion) will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Notes.

(i) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, at any time that the Company is not
then subject to Section 13 or 15(d) of the Exchange Act, the Company will
provide at its expense to each holder of the Notes and to each prospective
purchaser (as designated by such holder) of the Notes, upon the request of such
holder or prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders from time to time, of the Notes.

(j) In connection with the Initial Purchasers’ request to do so, the Company
will use its commercially reasonable efforts to cooperate in causing the Notes
to be designated Private Offerings, Resales and Trading through Automated
Linkages (“PORTAL”) market securities in accordance with the rules and
regulations adopted by the National Association of Notes Dealers, Inc. relating
to trading in PORTAL and will use commercially reasonable efforts to permit the
Notes to be eligible for clearance and settlement through DTC.

(k) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Offering Memorandum.

(l) Neither the Company nor any of its Affiliates (as defined in Regulation D)
will take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to cause or result
in, stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Notes.

(m) The Company and its subsidiaries will conduct its or their operations in a
manner that will not subject the Company or any of its subsidiaries to
registration as an investment company under the Investment Company Act.

(n) Neither the Company, nor any of its Affiliates, nor any person acting on its
or their behalf (other than the Initial Purchasers or their agents, as to which
the Company makes no covenant) will engage in any directed selling efforts with
respect to the Notes, and each of them will comply with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given them by Regulation S.

 

16



--------------------------------------------------------------------------------

(o) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because such Notes are no
longer subject to the restrictions on transfer described therein:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:

SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY

(i) (a) FOR SO LONG AS THE SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (b) OUTSIDE THE UNITED STATES TO A NON-U.S.
PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 UNDER THE
SECURITIES ACT, (c) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN
RULE 501(a)(1), (2), (3) OR (7) OF THE SECURITIES ACT (AN “INSTITUTIONAL
ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE A
SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS (THE FORM OF
WHICH MAY BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF
AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION OF COUNSEL
ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL, IF THE
ISSUER SO REQUESTS),

(ii) TO THE ISSUER OR ANY OF ITS SUBSIDIARIES, OR

(iii) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT

 

17



--------------------------------------------------------------------------------

AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION; AND

(B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE.”

(p) The Company will not, directly or indirectly, offer, sell contract to sell
or otherwise dispose of any debt securities of the Company or options or rights
to purchase debt securities of the Company substantially similar to the Notes
(other than the Notes offered pursuant to this Agreement) for a period of 180
days after the date hereof, without the prior written consent of the Initial
Purchasers. For the avoidance of doubt, this paragraph (p) shall not prohibit
the Company or its subsidiaries from renewing or drawing under seasonal local
operating lines, including any such lines that may be syndicated, and other
ordinary course borrowings at the local level to the extent permitted by the
Indenture.

6. Expenses. The Company will pay all costs and expenses incident to the
performance of the obligations of the Company under this Agreement, whether or
not the transactions contemplated herein are consummated or this Agreement is
terminated pursuant to Section 10 hereof, including, without limitation, all
costs and expenses incident to (i) the printing or other production of documents
with respect to the transactions, including any costs of printing any General
Disclosure Package, any Offering Memorandum and any amendment or supplement
thereto or of any Supplemental Offering Material, this Agreement and any blue
sky memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants, the Trustees, transfer agents,
depository and registrar, and any other experts or advisors retained by the
Company, (iv) preparation, issuance and delivery to the Initial Purchasers of
any certificates evidencing the Notes, (v) the qualification of the Notes under
state securities and blue sky laws, including filing fees and fees and
disbursements of Counsel for the Initial Purchasers relating thereto, (vi) the
fees and expenses, if any, incurred in connection with the admission of the
Notes for trading in the PORTAL Market, (vii) the fees of any agency that rates
the securities, (viii) all fees and expenses in connection with approval of the
Notes by DTC for “book-entry” transfer, (ix) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Notes to the
Initial Purchasers, (x) all costs and expenses relating to investor
presentations, including any “road show” presentations undertaken in connection
with the marketing of the offering of the Notes, including, without limitation,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with road show
presentations and lodging expenses of the officers of the Company and any such
consultants, and (xi) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. If the sale of the Notes provided for herein is not
consummated because any condition to the obligations of the Initial Purchasers
set forth in Section 7 hereof is not satisfied, because this Agreement is
terminated pursuant to Section 10 hereof or because of any failure, refusal or
inability on the part of the Company to perform all obligations and satisfy all
conditions on its part to be performed

 

18



--------------------------------------------------------------------------------

or satisfied hereunder other than by reason of a default by any of the Initial
Purchasers, the Company shall reimburse the Initial Purchasers upon demand for
all reasonable out-of-pocket expenses (including reasonable counsel fees and
disbursements) that shall have been incurred by them in connection with the
proposed purchase and sale of the Notes. The Company shall not in any event be
liable to the Initial Purchasers for the loss of anticipated profits from the
transactions covered by this Agreement.

7. Conditions of the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Notes shall be subject to the
accuracy of the representations and warranties of the Company in Section 2
hereof, in each case as of the date hereof and as of the Closing Date, as if
made on and as of the Closing Date, to the accuracy of the statements of the
Company’s officers made pursuant to the provisions hereof, to the performance by
the Company of its covenants and agreements hereunder and the consummation of
the sale and purchase of the Notes and to the following additional conditions:

(a) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Hunton & Williams LLP, counsel for the Company, to the effect set forth
in Exhibit C hereto.

(b) The Initial Purchasers shall have received an opinion, dated the Closing
Date, of Counsel for the Initial Purchasers, with respect to the issuance and
sale of the Notes and such other related matters as the Initial Purchasers may
reasonably require, and the Company shall have furnished to such Counsel such
documents as it may reasonably request for the purpose of enabling it to pass
upon such matters. In rendering such opinion, such Counsel may rely as to
certain matters of Virginia law upon the opinion of Hunton & Williams LLP
referred to in paragraph (a) above.

(c) The Initial Purchasers shall have received from both Deloitte & Touche LLP
and Ernst & Young LLP letters dated, respectively, the date hereof and the
Closing Date, in form and substance satisfactory to the Initial Purchasers,
containing statements and information of the type ordinarily included in
accountants’ comfort letters to underwriters and other placement agents with
respect to the financial information included in and incorporated by reference
into the Offering Memorandum.

(d) The Initial Purchasers shall have received a certificate, dated the Closing
Date, of the Chief Financial Officer and the Treasurer of the Company to the
effect that:

(i) the representations and warranties of the Company in this Agreement are true
and correct as if made on and as of the Closing Date; the General Disclosure
Package and the Final Offering Memorandum, as amended or supplemented as of the
Closing Date, does not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
the Company has performed all covenants and agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to the Closing
Date; and

 

19



--------------------------------------------------------------------------------

(ii) subsequent to the date as of which information is given in the General
Disclosure Package and the Final Offering Memorandum, neither the Company nor
its subsidiaries has sustained any material loss or interference with their
respective businesses or properties from fire, flood, hurricane, accident or
other calamity, whether or not covered by insurance, or from any labor dispute
or any legal or governmental proceeding, and there has not been any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, except in each case as described in or contemplated by the General
Disclosure Package and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto).

(e) Subsequent to the date hereof, there shall not have been any decrease in the
rating of any of the Company’s debt securities (including the Notes) by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

(f) The Company shall have been advised by the National Association of
Securities Dealers, Inc. that the Notes have been designated PORTAL-eligible
securities in accordance with the rules and regulations of the NASD relating to
trading in the PORTAL Market.

(g) The Notes shall be eligible for clearance and settlement through the
Depositary.

(h) On or before the Closing Date, the Initial Purchasers and Counsel for the
Initial Purchasers shall have received such further certificates, documents or
other information as they may have reasonably requested from the Company.

All opinions, certificates, letters and documents delivered pursuant to this
Agreement will comply with the provisions hereof only if they are reasonably
satisfactory in all material respects to the Initial Purchasers and Counsel for
the Initial Purchasers. The Company shall furnish to the Initial Purchasers such
conformed copies of such opinions, certificates, letters and documents in such
quantities as the Initial Purchasers and Counsel for the Initial Purchasers
shall reasonably request.

8. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless the Initial Purchasers and their affiliates and their respective
directors, officers, employees, agents and each person, if any, who controls any
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each Initial Purchaser and each such person
being a “Indemnified Party”) against any losses, claims, damages or liabilities,
joint or several, to which such Initial Purchaser or such controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

(i) any untrue statement or alleged untrue statement of any material fact
contained in any Preliminary Offering Memorandum, the General Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto,
any Supplemental Offering Materials or any information provided by the Company
or any subsidiary or parent thereof, directly or through any Initial Purchaser,
to any holder of the Notes or to any prospective purchaser of the Notes, or to
any of their representatives, pursuant to Section 5(i) or any amendment or
supplement thereto; or

 

20



--------------------------------------------------------------------------------

(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading.

and will reimburse, as incurred, the Indemnified Parties for any legal or other
expenses reasonably incurred by the Indemnified Parties in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action, whether or
not such Indemnified Parties are a party and whether or not such claim, action
or proceeding is initiated or brought by or on behalf of the Company; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Offering Memorandum, the General Disclosure Package, the
Final Offering Memorandum or any amendment or supplement thereto, or any
Supplemental Offering Materials in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers specifically for
use therein.

(b) The Initial Purchasers will, severally and not jointly, indemnify and hold
harmless the Company, its directors, its respective officers, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages or liabilities to which the Company, any such director or officer of the
Company or any such controlling person of the Company may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in any Preliminary Offering Memorandum, the General Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto,
any Supplemental Offering Materials or (ii) the omission or the alleged omission
to state therein a material fact required to be stated in any Preliminary
Offering Memorandum, the General Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto, any Supplemental Offering
Materials, necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Initial Purchasers specifically for use therein, and, subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses reasonably incurred by the Company or any
such director or officer or such controlling person in connection with
investigating, defending against or appearing as a third party witness in
connection with any such loss, claim, damage, liability or any action in respect
thereof.

 

21



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party (i) will not relieve it from any
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided under this Section 8.
In case any such action is brought against any indemnified party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded, based on advice of outside counsel, that there may be
one or more legal defenses available to it and/or other indemnified parties
which are different from or additional to those available to the indemnifying
party, the indemnifying party shall not have the right to direct the defense of
such action on behalf of such indemnified party or parties and such indemnified
party or parties shall have the right to select separate counsel to defend such
action on behalf of such indemnified party or parties, provided further that
such indemnifying party shall not be liable under this Section 8(c) to any
indemnified party for the legal fees of more than one counsel for all
indemnified parties in connection with any one such action or separate but
substantially similar or related actions in the same jurisdiction, which counsel
shall be designated in writing by Wachovia Capital Markets, LLC. After notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof and approval by such indemnified party of counsel
appointed to defend such action, the indemnifying party will not be liable to
such indemnified party under this Section 8 for any legal or other expenses,
other than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
next preceding sentence or (ii) the indemnifying party does not promptly retain
counsel satisfactory to the indemnified party or (iii) the indemnifying party
has authorized the employment of counsel for the indemnified party at the
expense of the indemnifying party. After such notice from the indemnifying party
to such indemnified party, the indemnifying party will not be liable for the
costs and expenses of any settlement of such action effected by such indemnified
party without the consent of the indemnifying party. No indemnifying party
shall, without the prior written consent of the indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party and such controlling persons
from all liability arising out of such claim, action, suit or proceeding and
does not include a statement as to an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.

 

22



--------------------------------------------------------------------------------

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable or insufficient, for any
reason, to hold harmless an indemnified party in respect of any losses, claims,
damages or liabilities (or actions in respect thereof), each indemnifying party,
in order to provide for just and equitable contribution, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties on the one hand and the indemnified party on
the other from the offering of the Notes or (ii) if the allocation provided by
the foregoing clause (i) is not permitted by applicable law, not only such
relative benefits but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party on the other in connection
with the statements or omissions or alleged statements or omissions that
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations; provided,
however, that in no case shall any Initial Purchaser be responsible for any
amount in excess of the purchase discount or commission applicable to the Notes
purchased by such Initial Purchaser hereunder. The relative benefits received by
the Company on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same proportion as the total proceeds from the offering
(before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Initial Purchasers. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Initial Purchasers, the parties’ intents,
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission, and any other equitable considerations appropriate
in the circumstances. The Company and the Initial Purchasers agree that it would
not be equitable if the amount of such contribution were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to above in this paragraph (d).
Notwithstanding any other provision of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this paragraph (d),
each person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as such Initial Purchaser, and each director of
the Company, each officer of the Company and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, shall have the same rights to contribution as the Company.

(e) In the event that any Indemnified Party is requested or required to appear
as a witness in any action brought by or on behalf of or against the Company or
any of its affiliates in which such Indemnified Party is not named as a
defendant, the Company agrees to reimburse such Indemnified Party for all
reasonable expenses incurred in connection with such Indemnified Party’s
appearing and preparing to appear as a witness, including, without limitation,
the fees and disbursements of its legal counsel, and to compensate the Initial
Purchasers in an amount to be mutually agreed upon.

 

23



--------------------------------------------------------------------------------

(f) The obligations of the Company under this Section 8 shall be in addition to
any obligations or liabilities that the Company may otherwise have and the
obligations of the respective Initial Purchasers under this Section 8 shall be
in addition to any obligations or liabilities which the Initial Purchasers may
otherwise have.

9. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company, its officers, and the Initial
Purchasers set forth in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement shall remain in full force and effect,
regardless of (i) any investigation made by or on behalf of the Company, any of
its officers or directors, the Initial Purchasers or any controlling person
referred to in Section 8 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6 and 8 hereof shall remain in full force and effect, regardless of
any termination or cancellation of this Agreement.

10. Termination. (a) This Agreement may be terminated with respect to the Notes
in the sole discretion of the Initial Purchasers by notice to the Company given
prior to the Closing Date in the event that the Company shall have failed,
refused or been unable to perform all obligations and satisfy all conditions on
its part to be performed or satisfied hereunder at or prior thereto or, if at or
prior to the Closing Date:

(i) the Company or any of its subsidiaries shall have, in the sole judgment of
the Initial Purchasers, sustained any material loss or material interference
with their respective businesses or properties from fire, flood, hurricane,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or any legal or governmental proceeding or there shall have been
any Material Adverse Effect, or any development involving a prospective Material
Adverse Effect, except in each case as described in or contemplated by the
General Disclosure Package or the Final Offering Memorandum (exclusive of any
amendment or supplement thereto);

(ii) trading in the Company’s common stock shall have been suspended by the
Commission or trading in securities generally on the New York Stock Exchange
shall have been suspended or minimum or maximum prices shall have been
established on such exchange;

(iii) a banking moratorium shall have been declared by New York or United States
authorities; or

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or (C) any
other calamity or crisis or material adverse change in general economic,
political or financial conditions having an effect on the U.S. financial markets
that, in the sole judgment of the Initial Purchasers, makes it impractical or
inadvisable to proceed with the offer, sale and delivery of the Notes as
contemplated by the General Disclosure Package or the Final Offering Memorandum,
as amended as of the date hereof.

 

24



--------------------------------------------------------------------------------

(b) Termination of this Agreement pursuant to this Section 10 shall be without
liability of any party to any other party except as provided in Section 6 and 8
hereof.

11. Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the non-defaulting Initial Purchasers shall be obligated to purchase the Notes
of the relevant series that such defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase on the Closing Date (the “Remaining
Notes”) in the respective proportions that the principal amount of the Notes of
such series set opposite the name of each non-defaulting Initial Purchaser in
Schedule I hereto bears to the total number of the Notes of such series set
opposite the names of all the non-defaulting Initial Purchasers in Schedule I
hereto; provided, however, that the non-defaulting Initial Purchasers shall not
be obligated to purchase any of the Notes of such series on the Closing Date if
the total amount of Notes of such series which the defaulting Initial Purchaser
or Initial Purchasers agreed but failed to purchase on such date exceeds 10% of
the total amount of Notes of such series to be purchased on the Closing Date,
and no non-defaulting Initial Purchaser shall be obligated to purchase more than
110% of the amount of Notes of such series that it agreed to purchase on the
Closing Date pursuant to this Agreement. If the foregoing maximums are exceeded,
the non-defaulting Initial Purchasers, or those other purchasers satisfactory to
the Initial Purchasers who so agree, shall have the right but not the
obligation, to purchase, in such proportion as may be agreed upon among them,
all the Remaining Notes. If the non-defaulting Initial Purchasers or other
Initial Purchasers satisfactory to the Initial Purchasers do not elect to
purchase the Remaining Notes, this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser or the Company, except that
the Company will continue to be liable for the payment of expenses to the extent
set forth herein.

Nothing contained in this Agreement shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company for damages caused by its default.
In the event of such default, the Company or any non-defaulting Initial
Purchaser may postpone the Closing Date for up to five full business days in
order to effect any changes in the Transaction Documents or in any other
document or arrangement that, in the opinion of counsel for the Company or
Counsel for the Initial Purchasers, may be necessary.

12. Information Supplied by Initial Purchasers. The statements set forth in the
2nd, 3rd and 4th sentences of the 4th paragraph and the 2nd, 3rd and 4th
sentences of the 7th paragraph under the heading “Plan of Distribution” in the
General Disclosure Package and the Final Offering Memorandum (to the extent such
statements relate to the Initial Purchasers) constitute the only information
furnished by the Initial Purchasers to the Company for the purposes of Sections
2(a) and 8 hereof. The Initial Purchasers confirm that such statements (to such
extent) are correct.

13. No Advisory or Fiduciary Relationship. The Company acknowledges and agrees
that (a) the purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the several Initial Purchasers, on the other hand,
(b) in connection with the offering contemplated hereby and the process leading
to such transaction, each of the Initial Purchasers is and has been acting
solely as a principal and is not the agent or fiduciary of the Company, or its
stockholders, creditors, employees or any other party, (c) the Initial
Purchasers have not assumed or will not

 

25



--------------------------------------------------------------------------------

assume an advisory or fiduciary responsibility in favor of the Company with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company on other matters) and the Initial Purchasers have no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of each of the
Company, and (e) the Initial Purchasers have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.

14. Notices. All communications hereunder shall be in writing and, if sent to
the Initial Purchasers, shall be delivered or sent by mail, telex or facsimile
transmission and confirmed in writing to Wachovia Capital Markets, LLC, One
Wachovia Center, 301 South College Street, Charlotte, North Carolina 28288-0604
Attention: High Yield Capital Markets, with a copy to Shearman & Sterling LLP,
599 Lexington Avenue, New York, New York 10022, Attention: Bruce Czachor, Esq.,
and if sent to the Company, shall be delivered or sent by mail, telex or
facsimile transmission and confirmed in writing to the Company at Alliance Once
International, Inc., 8001 Aerial Center Parkway, Morrisville, NC 27560
Attention: Chief Financial Officer with a copy to Hunton & Williams LLP, 951
East Byrd Street, Richmond, VA 23219 Attention: James S. Seevers, Jr., Esq.

15. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Initial Purchasers and the Company and their respective
successors and legal representatives, and nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any other person any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person except that
(i) the indemnities of the Company contained in Section 8 of this Agreement
shall also be for the benefit of any person or persons who control any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act and (ii) the indemnities of the Initial Purchasers contained
in Section 8 of this Agreement shall also be for the benefit of the directors of
the Company, the officers of the Company and any person or persons who control
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act. No purchaser of Notes from the Initial Purchasers shall be
deemed a successor because of such purchase.

16. GOVERNING LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

17. Consent to Jurisdiction, Service of Process and Waiver of Trial by Jury.
(a) All judicial proceedings arising out of or relating to this Agreement may be
brought in any state or federal court of competent jurisdiction in the State of
New York, which jurisdiction is non-exclusive.

 

26



--------------------------------------------------------------------------------

(b) Each Party agrees that any service of process or other legal summons in
connection with any proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in
Section 13 hereof. Nothing in this section shall affect the right of the parties
to serve process in any other manner permitted by law.

(c) EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

27



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute an agreement binding the Company and the Initial
Purchasers.

 

Very truly yours, Alliance One International, Inc. By:        Name:   James A.
Cooley   Title:   Executive Vice President and Chief Financial Officer By:     
  Name:   Brian J. Harker   Title:   Chairman of the Board



--------------------------------------------------------------------------------

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

WACHOVIA CAPITAL MARKETS, LLC By  

 

  Name:   Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. By        Name:   Title: By        Name:   Title:



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH By  

 

  Name:   Title: By  

 

  Name:   Title: